EXHIBIT 99.1 Inuvo Announces Preliminary Fourth Quarter Revenue Up 46% Over Fourth Quarter 2009 CLEARWATER, Fla.—January 10, 2011 Inuvo® (NYSE Amex: INUV) announced today that revenue for the quarter ended December 31, 2010 would be approximately $14 million. This represents a 46% increase over the $9.6 million of revenue in the same quarter of 2009 and is slightly lower than the third quarter of 2010. The fourth quarter preliminary revenue is subject to a final review by the Company’s independent auditors. The Company further reported that its search marketing business experienced reduced revenues in the latter half of the fourth quarter resulting from migration to the recently launched Yahoo!-Bing platform. This integration caused both an unexpected disruption in search trafficpurchased through the Yahoo!-Bing platform and lower revenue-per-click received from the Yahoo!-Bing platform. The Company is making the necessary adjustments required to adapt to the new marketplace, but volatility may continue over the ensuing months. About Inuvo®, Inc. Inuvo®, Inc. (NYSE Amex: INUV), is an online marketing services company specialized in driving clicks, leads and sales through targeting that utilizes unique data and sophisticated analytics. To find out more about how you can work with Inuvo, please visit http://www.inuvo.com. Comparable companies include: ValueClick, Inc. (VCLK), Marchex, Inc. (MCHX), InterCLICK, Inc. (ICLK), LookSmart, Ltd. (LOOK), and Local.com Corp. (LOCM). Cautionary Note Regarding Forward-Looking Statements Certain statements in this document and elsewhere by Inuvo are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such information includes, without limitation, the business outlook, assessment of market conditions, anticipated financial and operating results, strategies, future plans, contingencies and contemplated transactions of the company. Such forward-looking statements are not guarantees of future performance and are subject to known and unknown risks, uncertainties and other factors which may cause or contribute to actual results of company operations, or the performance or achievements of the company or industry results, to differ materially from those expressed, or implied by the forward-looking statements. In addition to any such risks, uncertainties and other factors discussed elsewhere herein, risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied for the forward- looking statements include, but are not limited to fluctuations in demand; changes to economic growth in the U.S. economy; government policies and regulations, including, but not limited to those affecting the Internet. Inuvo undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Actual results, performance or achievements could differ materially from those anticipated in such forward-looking statements as a result of certain factors, including those set forth in Inuvo's filings with the Securities and Exchange Commission. Contact Inuvo, Inc. Wally Ruiz, Chief Financial Officer 727-324-0176 wallace.ruiz@inuvo.com Investor Relations Genesis Select Corporation Budd Zuckerman, President 303-415-0200ext 106 bzuckerman@genesisselect.com
